Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2008/0119892 to Brailovski et al., U.S. Patent No. 3,125,095 to Kaufman et al., and U.S. Patent No. 5,755,704 to Lunn disclose a multifilament tubular construct comprising a plurality of constituent elements woven or braided into a tubular cerclage cable defining an inner diameter, an outer diameter, and an axial length in the absence of external forces, such that the tubular construct is a flexible structure in both an axial direction and a radial direction, the plurality of metal filaments can rearrange around one another to and lay flat when tensioned against a bone, wherein the constituent elements each comprising a twisted cable comprising a plurality of metal filaments having respective longitudinal axes each defining helices running substantially parallel to one another. The prior art fails to teach or disclose, however, wherein the plurality of metal filaments can rearrange and self-adjust around one another to and lay flat when tensioned against a bone, whereby the multifilament tubular construct minimizes a stress on an adjacent bone or tissue surface by maximizing surface area contact between the flattened and self-adjusted metal filaments and the adjacent bone or tissue surface5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775